ON EEHEARING-.
Ellison, J.
On the original consideration of this cause we did not pass upon interpleader’s objections to instructions given for plaintiff, for the reason that we did not consider that exceptions had been saved by the action of the trial court. We are now satisfied that the bill of exceptions, as set forth in appellant’s printed abstract, sufficiently stated an exception to the action of the trial court. Elsner v. Supreme Lodge, 98 Mo. 640. It shows the objections to the. instructions were made after they had been passed upon, and was not a mere objection, in the first instance, to them being given.
The complaint as to the instructions is confined in appellant’s brief on rehearing to numbers 4 and 8. Number 4 is as follows : “4. The court declares the law to be that every transfer or sale of goods or property, made with the intent or purpose to hinder or delay or defraud creditors or any creditor of a just debt, is utterly void as to creditors. If, therefore,' the jury believe from the evidence that J. Jacobs, in selling his stock of goods to Goldman, intended to defraud or to hinder or to delay any of his creditors, and that Goldman knowing, or having reasonable grounds to believe, that such was the intent or purpose of said *138Jacobs, accepted the sale of such goods' with a view of aiding or assisting Jacobs in carrying out such intern, your verdict must be for the plaintiff and against Goldman, although you may believe that Jacobs was justly indebted to Goldman in the sum claimed by Goldman.” This states unquestionable law. For notwithstanding one purchases goods and pays value for them (or, which is the same thing, takes them in payment of a debt), yet, if he does this with the intent and design to aid and assist his vendor in cheating and defrauding creditors, the sale is void as to creditors.
Instruction number 8 is the one usually given in a case where a question of fraud is to be determined; and taken in connection with the other instructions, to which it refers, is not subject to the criticism made upon it by counsel.
On account of the evident earnestness and sincerity of counsel we have again considered the cause as originally presented, but after such consideration feel constrained to adhere to what was said in the original opinion. The judgment is affirmed.
All concur. '